WASHINGTON, Circuit Justice
(charging jury). 1. That upon the facts stated by the captain, if believed by the jury, both of the offences charged in the indictment were proved. That the captain was confined upon the deck by the hold taken of him in the first rencontre, and afterward by presenting the pistol at his breast in the cabin, and thereby preventing him, for a time, from going upon deck. And that the latter act amounted to an assault with a dangerous weapon.
2. It has been objected, by the counsel for the defendant, that the evidence being that the alleged offences were committed in the port of St. Domingo, and not in the outer road, off the port, as laid in the indictment, the latter was not supported, and consequently that the verdict must be for the defendant. This objection, in the opinion of the court, cannot avail the defendant, see Chit. Cr. Law, 184-241. Where place or time is material, and enters into the substance of the description of the offence, there it must be precisely laid and proved. So if a scienter be laid, when it forms no part of the offence, or it be laid to be feloniously done when the act is not felonious, neither need be proved. Ohitty, in his first volume of Criminal Law, 241, after having stated with what seeming accuracy time, place, sums, magnitudes, quantity, and value must be described in the indictment; sums up the whole doctrine by observing, that a variance in the evidence from those points will never be material, unless the essence, or degree of the offence consists in their correctness. Now it has been decided that the offence of confining the master may be committed in port, as well as on the high seas, and such is the manifest construction of the twelfth section of the crimes act of 1790 [1 Stat *1326112]. And by the ü£th section of the iate crimes act it is declared, that if any offence shall be committed on board of a vessel belonging to a citizen of the United States, while lying in a port within a foreign jurisdiction, by any person belonging to the ship’s company, or by any passenger, it may be cognizable by the proper circuit court of the United States, in like manner as if it had been committed on the high seas. The place then where the offence was committed, if it be committed in a foreign port, or on the high seas, does not at all constitute any part or degree of the offence; and being therefore immaterial, it need not be proved. Nor does the proviso to the fifth section make any difference, as the counsel for the defendant contended it did. It is not necessary that the indictment should negative the fact that the defendant had been tried, and convicted or acquitted by the tribunal of the country where the offence was committed. If he was so, it is for the defendant to plead it. The plea is still immaterial to the substance of the description of the offence, or to the degree of it.